239 F.2d 859
57-1 USTC  P 9279
TRANSPORT PRODUCTS CORPORATION, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12889.
United States Court of Appeals Sixth Circuit.
Dec. 26, 1956.

Charles F. Wood and A. Robert Doll, Greenebaum, Barnett & Carroll, Louisville, Ky., for petitioner.
Charles K. Rice, John Potts Barnes, Claude R. Marshall, Lee A. Jackson, Harry Baum and Grant W. Wiprud, Washington, D.C., for respondent.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
The tax court sustained the decision of the respondent Commissioner of Internal Revenue in his determination that the transaction here involved, by which the assets acquired by the petitioner-corporation from another corporation solely in exchange for voting stock, was a tax-free exchange under sections 112(b)(4) and 112(g)(1)(C) of the Internal Revenue Code, 1939, 26 U.S.C.A., with the result that the basis to the petitioner-corporation of the assets acquired is the same as the basis of the assets in the hands of the other corporation, pursuant to section 113(a)(7) of the Internal Revenue Code, 1939, 26 U.S.C.A.


2
We are of opinion that, upon the findings of fact of the tax court which were largely stipulated and for the reasons stated in the opinion of the tax court, its decision should be and the same is hereby ordered to be affirmed.